DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 7/31/20 has been considered and placed of record.  The initialed copy is attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  Re claim 16, the limitation “a second magnet” is confusing since there is no first magnet claimed (i.e. given each independent set of claims stands on its own).  Re claim 17, the claim is objected for depending on objected claim 16.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  the limitation “the bottom wall” is incomplete in its description since the orientation of a particular face (i.e. the bottom wall) of the device is not described in relative to its overall device dimension.  In this case, the “bottom wall” could have been any wall depending on how the device is placed on a surface (i.e. placed vertically or placed horizontally on the surface).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-11 and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seidenfeld et al. (US 2019/0320716).
Re claims 1 and 9, the reference discloses a portable vaporization device 100 (para 19) having, inter alia, a housing 104, an electronic smoking apparatus 200; and an energy storage device 148 (para 36) wherein the housing having at least one slot 128 for receiving the smoking apparatus, the smoking apparatus is mounted on the bottom wall 132 of the receiving slot, a part of the outer peripheral surface of the smoking apparatus on the section perpendicular to the longitudinal axis of the smoking apparatus is covered by the receiving slot and the other part of the outer peripheral surface of the smoking apparatus is exposed outside (in other word, the apparatus is abutting or “sitting” on the housing).  See figure 2 where the smoking device 200 has one surface on the surface of the device 100 and the opposite surface is exposed to the outside.
Re claims 2, 10 and 17, the bottom wall has a recess to house a magnet 140 and it is shaped to fit the contact surface of the smoking device.  Para 34.
Re claims 3 and 11, the recess (parts 140, 144) is in the middle of the bottom wall.  See figure 1.
Re claims 6 and 15, the housing having a power outlet 152 configured at the bottom wall.  See figures 1 and 2; para 36.
Re claims 7 and 14, the device further having two slots to charge two smoking apparatuses.  See figure 7.
.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11, 15, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by document WO2016197658.
Re claim 9, the reference discloses a power supply unit 4 wherein the housing is provided with a receiving slot 10 and a first magnet 14 is embedded on the bottom of the cavity (i.e. power supply is in horizontal position with the cavity 10 facing up).  Figure 2.
Re claim 10, the bottom wall has a recess to receive the smoking apparatus 1 and where the magnet is located.  Figure 2.
Re claim 11, the recess is in the middle position. Figure 2.
Re claim 15, the power outlet 11 is provided at the bottom wall (when device is in horizontal position).  Figure 2.
Re claim 16, the reference discloses an electronic smoking apparatus 1 adapted to receive a tobacco product wherein the housing 10 is embedded with a magnet 13.
Re claim 17, the reference further discloses the housing is provided with a cavity 9 (figures 2 and 4 where reference numerals 13, 7 directed) to receive a power supply .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over one of Seidenfeld et al. (US 2019/0320716) and document WO2016197658.
Neither reference disclose an insulation structure on the bottom wall between the device and the smoking apparatus.  Insulation around the charging area would dissipate the heat from coming into contact with the smoking apparatus.  It would have been obvious to have modified the prior art devices to include insulation in order to dissipate the heat around the direct charging area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087